[Cite as State v. Broderson, 2016-Ohio-5839.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 103724



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                DORIAN BRODERSON
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-595318-B

        BEFORE:           McCormack, P.J., Laster Mays, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: September 15, 2016
ATTORNEY FOR APPELLANT

Thomas A. Rein
820 West Superior Avenue
Suite 800
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Ryan J. Bokoch
Assistant Prosecuting Attorney
1200 Ontario Street
9th Floor, Justice Center
Cleveland, OH 44113
TIM McCORMACK, P.J.:

       {¶1} Defendant-appellant Dorian Broderson appeals from a judgment of the

Cuyahoga County Court of Common Pleas that sentenced him to 29 years in prison for his

role in a string of armed robberies that spanned several northeast Ohio communities

during the spring of 2015.

       {¶2} During the robbery spree, Broderson and six other defendants targeted

businesses such as convenience stores, gas stations, and other retailers during business

hours. The businesses robbed included Verizon Wireless, McDonald’s, Game Stop,

Auto Zone, Marco’s Pizza, Dairy Mart, Convenient Food Mart, Shell Gas Station, Star

Value, and United Dairy Farmers. Broderson was involved in 11 of the 18 robberies.

       {¶3} The grand jury returned a 105-count indictment against Broderson and his

codefendants, charging them with aggravated robberies, kidnappings, and other felonies.

Subsequently, Broderson pleaded guilty to 69 counts, including 15 counts of aggravated

robbery and 40 counts of kidnapping, all with a three-year firearm specification.

       {¶4} The trial court merged some of the kidnapping counts into the aggravated

robbery counts and sentenced Broderson to seven years each on two aggravated robberies

and nine years on a third aggravated robbery.    These three terms are consecutive to one

another but concurrent with the terms on the remaining counts.      The court also sentenced

him to two, three-year prison terms on two of the firearm specifications, to be served

consecutively to each other but concurrent with the three-year terms on the remaining gun

specifications.   Broderson was sentenced to a total of 29 years.
      {¶5} On appeal, Broderson raises one assignment of error.      It states:   “The trial

court erred by ordering appellant to serve a consecutive sentence without making the

appropriate findings required by R.C. 2929.14 and HB86.”

      {¶6} H.B. 86 revived a presumption of concurrent sentences; prison sentences

are to be served concurrently and consecutive sentences can be imposed only if the trial

court makes the required findings pursuant to R.C. 2929.14(C)(4). State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 20-22; State v. Trotter, 8th Dist.

Cuyahoga No. 100617, 2014-Ohio-3588, ¶ 18.

      {¶7} R.C. 2929.14(C)(4) states:

      If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness of
      the offender’s conduct and to the danger the offender poses to the public,
      and if the court also finds any of the following:

      (a)    The offender committed one or more of the multiple offenses while
             the offender was awaiting trial or sentencing, was under a sanction
             imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
             Revised Code, or was under post-release control for a prior offense.
      (b)    At least two of the multiple offenses were committed as part of one
             or more courses of conduct, and the harm caused by two or more of
             the multiple offenses so committed was so great or unusual that no
             single prison term for any of the offenses committed as part of any of
             the courses of conduct adequately reflects the seriousness of the
             offender’s conduct.

      (c)    The offender’s history of criminal conduct demonstrates that

             consecutive sentences are necessary to protect the public from future

             crime by the offender.
       {¶8} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the

statutory findings at the sentencing hearing.    Here, the trial court made the following

findings:

               [M]ultiple prison terms are imposed upon this offender for
       convictions of multiple offenses. I am going to require, of course, that you
       serve prison terms consecutively because I am finding that consecutive
       service is necessary to protect the public from future crime and to punish
       this offender, and that consecutive sentences are not disproportionate to the
       seriousness of the offender’s conduct and to the danger that this offender
       poses to the public. And also that defendant — the offender committed
       one or more of these offenses while on, of course, post-release control or
       parole for a first degree felony assault on a police officer. Additionally, at
       least two of these multiple offenses were committed as part of one or more
       courses of conduct, and that the harm caused by two or more of the multiple
       offenses so committed was so great or unusual that no single prison term for
       any of the offenses committed as part of any of the courses of conduct
       adequately reflects the seriousness of the offender’s conduct, and finally,
       that the offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to both protect the public from future
       crime by this offender and to punish this offender.